Name: Commission Regulation (EC) NoÃ 160/2007 of 15 February 2007 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  tariff policy
 Date Published: nan

 20.2.2007 EN Official Journal of the European Union L 51/3 COMMISSION REGULATION (EC) No 160/2007 of 15 February 2007 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex to this Regulation should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 1930/2006 (OJ L 406, 30.12.2006, p. 9). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Product consisting of a clear, dark brown liquid with an aromatic, herb-like smell and a bitter, herbal taste. It has an actual alcoholic strength of 43 % by volume. The product consists of a mixture of 32 kinds of medicinal herb extracts with caramel extract, water and alcohol (96 % alcohol by volume). The following ingredients, among others, are used for the manufacture of this product:  Zedoary (Radix Zedoariae)  Manna (Manna)  Angelica root (Radix Angelicae)  Carline root (Radix Carlinae)  Myrrha (Myrrha)  Camphor (Camphora)  Saffron (Flos Croci) According to the packaging it is recommended to take the product in small quantities (a spoonful per morning and evening, dilution with water, tea or juice possible but not mandatory). The product, put up in a 500-ml bottle, is directly consumable as a beverage. 2208 90 69 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Additional Note 1(b) to Chapter 30, and by the wording of CN codes 2208, 2208 90 and 2208 90 69. The product cannot be regarded as a medicament of Chapter 30. Neither the label, nor the accompanying user directions nor the packaging contains any information about the type and concentration of the active substance(s). Only the amount and type of plants or parts of plants used are mentioned. The conditions of Additional Note 1(b) to Chapter 30 are therefore not met. The product is a spirituous beverage of heading 2208, having the characteristics of a food supplement, designed to maintain general health or well-being, based on extracts from plants (see the Harmonised System Explanatory Note to heading 2208, third paragraph, item 16).